     Case 3:20-cv-00951-DJN Document 1 Filed 12/11/20 Page 1 of 5 PageID# 24




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


SENATOR BILL DESTEPH,                                     )
                                                          )
               Plaintiff,                                 )
                                                          )
v.                                                                      3:20cv951
                                                          ) Case No. __________________
                                                          )
SENATOR MAMIE LOCKE, et al.,                              )
                                                          )
               Defendants.                                )


                                    NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants Mamie Locke; Eileen Filler-Corn;

Susan Clarke Schaar; Suzette Denslow; and Virginia Division of Capitol Police hereby remove

the above-captioned action from the Circuit Court for the City of Richmond (Case No.

20006132-00) to the United States District Court for the Eastern District of Virginia. The

Complaint and accompanying attachments are attached as Exhibit 1.

        Earlier this month, Chairwoman Locke of the Senate of Virginia and Speaker Filler-Corn

of the Virginia House of Delegates determined, in response to the COVID-19 pandemic and

based on guidance from public health authorities, that the Pocahontas Building in Richmond,

Virginia will be open to only credentialed legislative employees and current legislators during

the upcoming session of the Virginia General Assembly. Chairwoman Locke and Speaker Filler-

Corn made this determination to protect the health and safety of General Assembly members,

staff, and the public. Plaintiff challenges the lawfulness of that decision under the First

Amendment to the United States Constitution and Article I, Section 12 of the Virginia

Constitution. Because the Complaint asserts claims based on federal law, this Court has subject-

matter jurisdiction under 28 U.S.C. §§ 1331 and 1367.


                                                  1
   Case 3:20-cv-00951-DJN Document 1 Filed 12/11/20 Page 2 of 5 PageID# 25




                    BASIS FOR FEDERAL QUESTION JURISDICTION

        1.      On December 8, 2020, plaintiff filed Case No. 20006132-00 in the Circuit Court

for the City of Richmond.

        2.      In the Complaint, Plaintiff relies on the First Amendment to the United States

Constitution to allege violations of the constitutional “right to assemble and address lawmakers”

as well as the “right to freedom of speech.” Compl. ¶¶ 17, 23.

        3.      Plaintiff also specifically requests relief under federal law, based on the alleged

“violation of the freedoms protected under the 1st Amendment.” Compl. ¶ 27.

        4.      Because Plaintiff has challenged Defendants’ actions as violating federal law, this

case necessarily “aris[es] under the Constitution . . . of the United States” within the meaning of

28 U.S.C. § 1331. See Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 96 n.14 (1983) (“It is beyond

dispute that federal courts have jurisdiction over suits to enjoin state officials from interfering

with federal rights.”); Lisenby v. Lear, 674 F.3d 259, 262 (4th Cir. 2012) (“[R]emoval is

appropriate if the face of the complaint raises a federal question.” (quotation marks and citation

omitted)).

        5.      The fact that Plaintiff also invokes state law in the Complaint does not defeat

federal jurisdiction. Where a complaint asserts violations of both state and federal law, federal

courts have jurisdiction if the plaintiff “alleges one set of facts to support” both the “federal and

state law claims.” Lee v. Wells Fargo Home Mortg., No. 3:13-CV-00034, 2013 WL 5797375, at

*4 (W.D. Va. Oct. 28, 2013); see also Mendenhall v. City of Akron, 374 Fed. Appx. 598, 599

(6th Cir. 2010) (affirming denial of motion to remand where complaint “sought declaratory and

injunctive relief invalidating [an] ordinance . . . as violative of both the federal and state

constitutions”).




                                                   2
   Case 3:20-cv-00951-DJN Document 1 Filed 12/11/20 Page 3 of 5 PageID# 26




       6.        Because Plaintiff’s state-law claim challenges the same conduct and seeks the

same relief as Plaintiff’s federal claim, the claim is “so related” that it “form[s] part of the same

case or controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).

Accordingly, this Court has supplemental jurisdiction over Plaintiff’s state-law claim under 28

U.S.C. § 1367.

                         OTHER REQUIREMENTS FOR REMOVAL

       7.        Counsel for Defendants received a copy of the Complaint in this matter on

December 8, 2020. This Notice of Removal is thus timely filed because it is being “filed within

30 days after the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based.” 28

U.S.C. § 1446(b)(1).

       8.        The Richmond Division of the United States District Court for the Eastern District

of Virginia encompasses the City of Richmond, where the Complaint was filed. This Court is

therefore “the district and division within which such action is pending” pursuant to 28 U.S.C.

§ 1446(a).

       9.        As required by 28 U.S.C. § 1446(d), Defendants will “[p]romptly . . . give written

notice” of the filing of this Notice of Removal to the Clerk of the Circuit Court for the City of

Richmond and counsel for Plaintiff. A copy of the notice that will be provided is attached as

Exhibit 2.

       10.       Because Defendants “did not answer before removal,” Defendants will “answer or

present other defenses or objections under these rules” within the time period listed in Federal

Rule of Civil Procedure 81(c)(2).

                                          *       *       *




                                                  3
   Case 3:20-cv-00951-DJN Document 1 Filed 12/11/20 Page 4 of 5 PageID# 27




       As pleaded in the Complaint, Plaintiff has brought suit under federal law. Accordingly,

this case arises under federal law and may be heard in a federal forum.

                                        CONCLUSION

       The case originally filed in the Circuit Court for the City of Richmond (Case No.

20006132-00) is hereby removed to the United States District Court for the Eastern District of

Virginia pursuant to 28 U.S.C. §§ 1441 and 1446. Defendants respectfully request that the action

proceed in this Court as an action properly removed to it.



Dated: December 11, 2020              Respectfully submitted,


                                      SENATOR MAMIE LOCKE; SPEAKER EILEEN
                                      FILLER-CORN; SUSAN CLARKE SCHAAR;
                                      SUZETTE DENSLOW; and VIRGINIA DIVISION OF
                                      CAPITOL POLICE

                                      By: /s/ Samuel T. Towell
                                      Samuel T. Towell (VSB No. 71512)
                                         Deputy Attorney General
                                      Jacqueline Hedblom (VSB No. 68234)
                                         Assistant Attorney General / Unit Manager
                                      Blaire O’Brien (VSB No. 83961)
                                         Assistant Attorney General
                                      Jessica Merry Samuels (VSB No. 89537)
                                         Assistant Solicitor General

                                      Office of the Attorney General
                                      202 North Ninth Street
                                      Richmond, Virginia 23219
                                      (804) 786-6731 – Telephone
                                      (804) 371-0287 – Facsimile
                                      STowell@oag.state.va.us
                                      JHedblom@oag.state.va.us
                                      BO’Brien@oag.state.va.us
                                      JSamuels@oag.state.va.us

                                      Attorneys for Defendants




                                                4
   Case 3:20-cv-00951-DJN Document 1 Filed 12/11/20 Page 5 of 5 PageID# 28




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2020, a true and accurate copy of the foregoing

Notice of Removal was filed electronically with the Court’s CM/ECF system. A copy of this

Notice of Removal was also transmitted by both first-class mail and email to:

       Timothy Anderson
       Anderson & Associates
       2492 N. Landing Rd, Suite 104
       Virginia Beach, VA 23456
       timanderson@virginialawoffice.com

       Counsel for Plaintiff




                                     By:    /s/ Samuel T. Towell
                                           Samuel T. Towell (VSB No. 71512)
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           202 North Ninth Street
                                           Richmond, Virginia 23219
                                           (804) 786-6731 – Telephone
                                           (804) 371-0287 – Facsimile
                                           STowell@oag.state.va.us

                                           Counsel for Defendants




                                               5
